Vista la moción que antecede sobre desestimación de la presente apelación, y apareciendo que el escrito de apelación fué notificado al abogado de la parte contraria y archivado en la corte de distrito el día vein-titrés de agosto de 1928, sin que el apelante haya presentado en dicha corte de distrito ninguna exposición del caso o trans-cripción de la evidencia, ni haya solicitado prórroga alguna con tal fin ni hasta la fecha haya radicado en la secretaría de este tribunal la transcripción de autos o legajo de la sen-tencia, se declara con lugar dicha moción y en su consecuen-cia se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de Ponce con fecha 24 de julio de 1928.